Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 1 of 13 Page ID #:5949




    1

    2

    3

    4

    5

    6

    7
                              UNITED STATES DISTRICT COURT
    8
                            CENTRAL DISTRICT OF CALIFORNIA
    9
         BEATBOX MUSIC PTY, LTD.,
   10
                                                      Case No. 2:17-cv-6108-MWF (JPRx)
   11                  Plaintiff,
   12            v.                                   PROTECTIVE ORDER
   13        LABRADOR ENTERTAINMENT,
             INC. et al.,
   14
                       Defendants.
   15

   16

   17   1.     INTRODUCTION
   18          1.1    PURPOSES AND LIMITATIONS
   19          Discovery in this action may involve production of confidential, proprietary,
   20   or private information for which special protection from public disclosure and from
   21   use for any purpose other than prosecuting this litigation may be warranted.
   22   Accordingly, good cause exists to issue this Protective Order. This Order does not
   23   confer blanket protections on all disclosures or responses to discovery, and the
   24   protection it affords from public disclosure and use extends only to the limited
   25   information or items that are entitled to confidential treatment under the applicable
   26   legal principles. As set forth in Section 12.3 below, this Order does not entitle the
   27   Parties to file Confidential Information under seal; Civil Local Rule 79-5 sets forth
   28
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 2 of 13 Page ID #:5950




   1    the procedures that must be followed and the standards that will be applied when a
   2    Party seeks permission from the Court to file material under seal.
   3    2.     DEFINITIONS
   4           2.1    Action: this pending federal lawsuit.
   5           2.2    Challenging Party: a Party or Nonparty that challenges the designation
   6    of information or items under this Order.
   7           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   8    how it is generated, stored, or maintained) or tangible things that qualify for
   9    protection under Federal Rule of Civil Procedure 26(c). “HIGHLY
  10    CONFIDENTIAL” information is that extremely sensitive information which, if
  11    publicly disclosed, poses a serious, nonspeculative risk of irreparable harm to the
  12    Designating Party that could not be avoided by less restrictive means.
  13           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  14    their support staff).
  15           2.5    Designating Party: a Party or Nonparty that designates information or
  16    items that it produces in disclosures or in responses to discovery as
  17    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
  18           2.6    Disclosure or Discovery Material: all items or information, regardless
  19    of the medium or manner in which it is generated, stored, or maintained (including,
  20    among other things, testimony, transcripts, and tangible things), that is produced or
  21    generated in disclosures or responses to discovery in this matter.
  22           2.7    Expert: a person with specialized knowledge or experience in a matter
  23    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  24    an expert witness or as a consultant in this action.
  25           2.8    House Counsel: attorneys who are employees of a Party to this Action.
  26    House Counsel does not include Outside Counsel of Record or any other outside
  27    counsel.
  28
                                                    2
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 3 of 13 Page ID #:5951




   1          2.9    Nonparty: any natural person, partnership, corporation, association, or
   2    other legal entity not named as a Party to this action.
   3          2.10 Outside Counsel of Record: attorneys who are not employees of a
   4    Party to this Action but are retained to represent or advise a Party and have appeared
   5    in this Action on behalf of that Party or are affiliated with a law firm that has
   6    appeared on behalf of that Party, including support staff.
   7          2.11 Party: any Party to this Action, including all of its officers, directors,
   8    employees, consultants, retained experts, and Outside Counsel of Record (and their
   9    support staffs).
  10          2.12 Producing Party: a Party or Nonparty that produces Disclosure or
  11    Discovery Material in this Action.
  12          2.13 Professional Vendors: persons or entities that provide litigation
  13    support services (for example, photocopying, videotaping, translating, preparing
  14    exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
  15    medium) and their employees and subcontractors.
  16          2.14 Protected Material: any Disclosure or Discovery Material that is
  17    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
  18          2.15 Receiving Party: a Party that receives Disclosure or Discovery
  19    Material from a Producing Party.
  20    3.    SCOPE
  21          The protections conferred by this Order cover not only Protected Material (as
  22    defined above) but also any information copied or extracted from Protected
  23    Material; all copies, excerpts, summaries, or compilations of Protected Material; and
  24    any testimony, conversations, or presentations by Parties or their Counsel that might
  25    reveal Protected Material.
  26          Any use of Protected Material at trial will be governed by the orders of the
  27    trial judge. This Order does not govern the use of Protected Material at trial.
  28
                                                    3
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 4 of 13 Page ID #:5952




   1    4.    DURATION
   2          Once a case proceeds to trial, all information that was designated as
   3    confidential or maintained under this Order becomes public and will be
   4    presumptively available to all members of the public, including the press, unless the
   5    trial judge finds compelling reasons to proceed otherwise. See Kamakana v. City &
   6    Cnty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good
   7    cause” showing for sealing documents produced in discovery from “compelling
   8    reasons” needed for merits-related documents). Accordingly, the terms of this
   9    Order do not extend beyond the beginning of trial.
  10          Even after final disposition of this litigation, the confidentiality obligations
  11    imposed by this Order will remain in effect until a Designating Party agrees
  12    otherwise in writing or a court order otherwise directs. Final disposition is the later
  13    of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
  14    or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
  15    remands, trials, or reviews of this Action, including the time limits for filing any
  16    motions or applications for extension of time under applicable law.
  17    5.    DESIGNATING PROTECTED MATERIAL
  18          5.1    Each Party or Nonparty that designates information or items for
  19    protection under this Order must take care to limit any such designation to specific
  20    material that qualifies under the appropriate standards. The Designating Party must
  21    designate for protection only those parts of material, documents, items, or oral or
  22    written communications that qualify so that other portions of the material,
  23    documents, items, or communications for which protection is not warranted are not
  24    swept unjustifiably within the ambit of this Order.
  25          Mass, indiscriminate, or routinized designations are prohibited. Designations
  26    that are shown to be clearly unjustified or that have been made for an improper
  27    purpose (for example, to unnecessarily encumber the case-development process or
  28    to impose unnecessary expenses and burdens on other parties) may expose the
                                                   4
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 5 of 13 Page ID #:5953




   1    Designating Party to sanctions. Given the litigation history of the Parties,
   2    unjustified “HIGHLY CONFIDENTIAL” designations or challenges to the same
   3    will likely result in monetary sanctions.
   4          If it comes to a Designating Party’s attention that information or items it
   5    designated for protection do not qualify for that level of protection, that Designating
   6    Party must promptly notify all other Parties that it is withdrawing the inapplicable
   7    designation.
   8          5.2      Except as otherwise provided in this Order, Disclosure or Discovery
   9    Material that qualifies for protection under this Order must be clearly so designated
  10    before the material is disclosed or produced.
  11          Designation in conformity with this Order requires the following:
  12          (a) for information in documentary form (for example, paper or electronic
  13    documents but excluding transcripts of depositions or other pretrial or trial
  14    proceedings), the Producing Party must affix at a minimum the legend
  15    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to each page that contains
  16    Protected Material. If only a portion or portions of the material on a page qualify
  17    for protection, the Producing Party must clearly identify the protected portion(s) (for
  18    example, by making appropriate markings in the margins).
  19          A Party or Nonparty that makes original documents available for inspection
  20    need not designate them for protection until after the inspecting Party has indicated
  21    which documents it would like copied and produced. During the inspection and
  22    before the designation, all material made available for inspection must be treated as
  23    “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified the
  24    documents it wants copied and produced, which it must do within 14 days of
  25    inspection, the Producing Party must determine which documents, or portions
  26    thereof, qualify for protection under this Order. Then, before producing the
  27    specified documents, the Producing Party must affix the appropriate legend to each
  28    page that contains Protected Material. If only a portion or portions of the material
                                                    5
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 6 of 13 Page ID #:5954




   1    on a page qualify for protection, the Producing Party also must clearly identify the
   2    protected portion(s) (for example, by making appropriate markings in the margins).
   3          (b) for testimony given in depositions, the Designating Party must identify
   4    the Disclosure or Discovery Material that is protected on the record, before the close
   5    of the deposition.
   6          (c) for information produced in some form other than documentary and for
   7    any other tangible items, the Producing Party must affix in a prominent place on the
   8    exterior of the container or containers in which the information is stored the legend
   9    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or portions
  10    of the information warrant protection, the Producing Party, to the extent practicable,
  11    must identify the protected portion(s).
  12          5.3    If timely corrected, an inadvertent failure to designate qualified
  13    information or items does not, standing alone, waive the Designating Party’s right to
  14    secure protection under this Order for that material. On timely correction of a
  15    designation, the Receiving Party must make reasonable efforts to assure that the
  16    material is treated in accordance with the provisions of this Order.
  17
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
              6.1    Any Party or Nonparty may challenge a designation of confidentiality
  18
        at any time consistent with the Court’s scheduling order.
  19
              6.2    The Challenging Party must initiate the dispute-resolution process (and,
  20
        if necessary, file a discovery motion) under Local Rule 37.
  21
              6.3    The burden of persuasion in any such proceeding is on the Designating
  22
        Party. Frivolous challenges, and those made for an improper purpose (for example,
  23
        to harass or impose unnecessary expenses and burdens on other parties), may expose
  24
        the Challenging Party to sanctions. Unless the Designating Party has waived or
  25
        withdrawn the confidentiality designation, all parties must continue to afford the
  26
        material in question the level of protection to which it is entitled under the
  27
        Producing Party’s designation until the Court rules on the challenge.
  28
                                                   6
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 7 of 13 Page ID #:5955




   1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   2          7.1      A Receiving Party may use Protected Material that is disclosed or
   3    produced by another Party or by a Nonparty in connection with this Action only for
   4    prosecuting, defending, or attempting to settle this Action. Such Protected Material
   5    may be disclosed only to the categories of people and under the conditions described
   6    in this Order. When the Action has been terminated, a Receiving Party must comply
   7    with the provisions of Section 13 below (FINAL DISPOSITION).
   8          Protected Material must be stored and maintained by a Receiving Party at a
   9    location and in a manner sufficiently secure to ensure that access is limited to the
  10    people authorized under this Order.
  11          7.2      Unless otherwise ordered by the Court or permitted in writing by the
  12    Designating Party, a Receiving Party may disclose any information or item
  13    designated “CONFIDENTIAL” only to the following people:
  14                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  15    well as employees of that Outside Counsel of Record to whom it is reasonably
  16    necessary to disclose the information for this Action;
  17                (b) the officers, directors, and employees (including House Counsel) of
  18    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  19                (c) Experts (as defined in this Order) of the Receiving Party to whom
  20    disclosure is reasonably necessary for this Action and who have signed the
  21    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22                (d) the Court and its personnel;
  23                (e) court reporters and their staff;
  24                (f) professional jury or trial consultants, mock jurors, and Professional
  25    Vendors to whom disclosure is reasonably necessary for this Action and who have
  26    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27                (g) the author or recipient of a document containing the information or a
  28    custodian or other person who otherwise possessed or knew the information;
                                                       7
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 8 of 13 Page ID #:5956




   1                (h) during their depositions, witnesses and attorneys for witnesses to
   2    whom disclosure is reasonably necessary, provided that the deposing party requests
   3    that the witness sign the form attached as Exhibit A hereto and the witnesses will
   4    not be permitted to keep any confidential information unless they sign the form,
   5    unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
   6    transcribed deposition testimony or exhibits to depositions that reveal Protected
   7    Material may be separately bound by the court reporter and may not be disclosed to
   8    anyone except as permitted under this Order; and
   9                (i) any mediator or settlement officer, and their supporting personnel,
  10    mutually agreed on by any of the Parties engaged in settlement discussions or
  11    appointed by the Court.
  12          7.3      Unless otherwise ordered by the Court or permitted in writing by the
  13    Designating Party, a Receiving Party may disclose any information or item
  14    designated “HIGHLY CONFIDENTIAL” only to those listed in subsections 7.2(a),
  15    (c), (d), (e), (f), (g), and (i). As to subsection 7.2(b), disclosure is limited to two
  16    representatives, and only in the presence, virtual or in person, of outside counsel.
  17    Moreover, the representatives may not keep copies of the “HIGHLY
  18    CONFIDENTIAL” material or take notes from it. As to subsection 7.2(h),
  19    disclosure is permissible only to those witnesses who sign Exhibit A; moreover,
  20    such witnesses may not keep copies of the “HIGHLY CONFIDENTIAL” portions
  21    of documents under any circumstances or take notes from them.
  22    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  23    IN OTHER LITIGATION
  24          If a Party is served with a subpoena or a court order issued in other litigation
  25    that compels disclosure of any information or items designated in this Action as
  26    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must
  27                (a) promptly notify in writing the Designating Party. Such notification
  28    must include a copy of the subpoena or court order unless prohibited by law;
                                                     8
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 9 of 13 Page ID #:5957




   1              (b) promptly notify in writing the party who caused the subpoena or order
   2    to issue in the other litigation that some or all of the material covered by the
   3    subpoena or order is subject to this Protective Order. Such notification must include
   4    a copy of this Order; and
   5              (c) cooperate with respect to all reasonable procedures sought to be
   6    pursued by the Designating Party whose Protected Material may be affected.
   7          If the Designating Party timely seeks a protective order, the Party served with
   8    the subpoena or court order should not produce any information designated in this
   9    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
  10    determination on the protective-order request by the relevant court unless the Party
  11    has obtained the Designating Party’s permission. The Designating Party bears the
  12    burden and expense of seeking protection of its Protected Material, and nothing in
  13    these provisions should be construed as authorizing or encouraging a Receiving
  14    Party in this Action to disobey a lawful directive from another court.
  15    9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  16    PRODUCED IN THIS LITIGATION
  17              (a) The terms of this Order are applicable to information produced by a
  18    Nonparty in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  19    CONFIDENTIAL.” Such information is protected by the remedies and relief
  20    provided by this Order. Nothing in these provisions should be construed as
  21    prohibiting a Nonparty from seeking additional protections.
  22              (b) In the event that a Party is required by a valid discovery request to
  23    produce a Nonparty’s Confidential Information in its possession and the Party is
  24    subject to an agreement with the Nonparty not to produce the Nonparty’s
  25    Confidential Information, then the Party must
  26                 (1) promptly notify in writing the Requesting Party and the Nonparty
  27    that some or all of the information requested is subject to a confidentiality
  28    agreement with a Nonparty;
                                                    9
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 10 of 13 Page ID
                                 #:5958



 1                (2) promptly provide the Nonparty with a copy of this Order, the
 2   relevant discovery request(s), and a reasonably specific description of the
 3   information requested; and
 4                (3) make the information requested available for inspection by the
 5   Nonparty, if requested.
 6             (c) If the Nonparty fails to seek a protective order within 21 days of
 7   receiving the notice and accompanying information, the Receiving Party may
 8   produce the Nonparty’s Confidential Information responsive to the discovery
 9   request. If the Nonparty timely seeks a protective order, the Receiving Party must
10   not produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Nonparty before a ruling on the protective-order
12   request. Absent a court order to the contrary, the Nonparty must bear the burden
13   and expense of seeking protection of its Protected Material.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Order, the Receiving Party must immediately notify the Designating Party in writing
18   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized
19   copies of the Protected Material, inform the person or people to whom unauthorized
20   disclosures were made of the terms of this Order, and ask that person or people to
21   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
22   as Exhibit A.
23

24

25

26

27

28
                                                10
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 11 of 13 Page ID
                                 #:5959



 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B).
 7   12.   MISCELLANEOUS
 8         12.1 Nothing in this Order abridges the right of any person to seek its
 9   modification by the Court.
10         12.2 No Party waives any right it otherwise would have to object to
11   disclosing or producing any information or item on any ground not addressed in this
12   Order. Similarly, no Party waives any right to object on any ground to use in
13   evidence of any of the material covered by this Order.
14         12.3 A Party that seeks to file under seal any Protected Material must
15   comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
16   pursuant to a court order authorizing the sealing of the specific Protected Material at
17   issue. If a Party's request to file Protected Material under seal is denied, then the
18   Receiving Party may file the information in the public record unless otherwise
19   instructed by the Court.
20   13.   FINAL DISPOSITION
21         After the final disposition of this Action, as defined in paragraph 4, within 60
22   days of a written request by the Designating Party, each Receiving Party must return
23   all Protected Material to the Producing Party or destroy such material. As used in
24   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25   summaries, and any other format reproducing or capturing any of the Protected
26   Material. Whether the Protected Material is returned or destroyed, the Receiving
27   Party must submit a written certification to the Producing Party (and, if not the same
28   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
                                                11
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 12 of 13 Page ID
                                 #:5960



 1   category, when appropriate) all the Protected Material that was returned or
 2   destroyed and affirms that the Receiving Party has not retained any copies, abstracts,
 3   compilations, summaries, or any other format reproducing or capturing any of the
 4   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 5   archival copy of all pleadings; motion papers; trial, deposition, and hearing
 6   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
 7   reports; attorney work product; and consultant and expert work product even if such
 8   materials contain Protected Material. Any such archival copies that contain or
 9   constitute Protected Material remain subject to this Order as set forth in Section 4
10   (DURATION).
11   14.   SANCTIONS
12         Any willful violation of this Order may be punished by civil or criminal
13   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
14   other appropriate action at the discretion of the Court.
15

16   IT IS SO ORDERED.
17

18   DATED: ____________________
            -XO\                       _______________________________
                                                  _____________________
                                                HON. JEAN ROSENBL
                                                             ROSENBLUTH
19                                              U.S.
                                                U S MAGISTRATE JUDGEJU
20

21

22

23

24

25

26

27

28
                                                12
Case 2:17-cv-06108-MWF-JPR Document 206 Filed 07/26/21 Page 13 of 13 Page ID
                                 #:5961



 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Protective Order that was issued by the U.S. District Court for the
 7   Central District of California on July 26, 2021, in the case of Beatbox Music Pty,
 8   Ltd. v. Labrador Entertainment et al., CV 17-6108-MWF (JPRx). I agree to comply
 9   with and to be bound by all terms of this Stipulated Protective Order, and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment, including contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15         I further agree to submit to the jurisdiction of the U.S. District Court for the
16   Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                13
